
	

113 HR 1633 IH: Small Lands Tracts Conveyance Act
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1633
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the conveyance of small parcels of
		  National Forest System land and small parcels of public lands administered by
		  the Bureau of Land Management to private landowners, State, county, and local
		  governments, or Indian tribes whose lands share a boundary with the National
		  Forest System land or public lands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Lands Tracts Conveyance
			 Act.
		2.Special
			 conveyance authority regarding small parcels of National Forest System land and
			 public lands
			(a)DefinitionsIn this section:
				(1)Adjacent
			 landholderThe term
			 adjacent landholder means any holder of non-Federal land
			 (including a holder that is a State, county, or local government or any agency
			 thereof, or an Indian tribe) that shares one or more boundaries with an
			 eligible Federal lands parcel and who makes a request to purchase an eligible
			 Federal lands parcel.
				(2)Director
			 concernedThe term Director concerned means the
			 Director of the Bureau of Land Management for a State.
				(3)Eligible Federal
			 lands parcelThe term eligible Federal lands parcel
			 means a parcel of National Forest System land or the public lands that—
					(A)shares one or more
			 boundaries with non-Federal land;
					(B)is located within
			 the boundaries of an incorporated or unincorporated area with a population of
			 at least 500 residents;
					(C)is not subject to
			 existing rights held by a non-Federal entity;
					(D)does not contain
			 an exceptional resource; and
					(E)is not habitat for an endangered species or
			 a threatened species determined under section 4 of the Endangered Species Act
			 of 1973 (16 U.S.C. 1533).
					(4)Exceptional
			 resourceThe term
			 exceptional resource means a resource of scientific, historic,
			 cultural, or recreational value on a parcel of public lands that the Director
			 concerned or Regional Forester concerned determines, on the record and after an
			 opportunity for a hearing—
					(A)is documented by a
			 Federal, State, or local governmental authority; and
					(B)requires
			 extraordinary conservation and protection to maintain the resource for the
			 benefit of the public.
					(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a).
				(6)National forest
			 system land
					(A)In
			 generalThe term
			 National Forest System land means land within the National Forest
			 System, as defined in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)), including the National
			 Grasslands and land utilization projects designated as National Grasslands
			 administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012).
					(B)ExclusionsThe term does not include any land managed
			 by the Forest Service that is included in a national monument, an area of
			 critical environmental concern, a national conservation area, a national
			 riparian conservation area, a national recreation area, a national scenic area,
			 a research natural area, a national outstanding natural area, a national
			 natural landmark, a wilderness area, a wilderness study area, the national wild
			 and scenic rivers system, the national system of trails, or land held in trust
			 by the United States for the benefit of any Indian tribe.
					(7)Public
			 lands
					(A)In
			 generalThe term public
			 lands has the meaning given that term in section 103(e) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
					(B)ExclusionsThe term does not include any land managed
			 by the Bureau of Land Management that is included in a national monument, an
			 area of critical environmental concern, a national conservation area, a
			 national riparian conservation area, a national recreation area, a national
			 scenic area, a research natural area, a national outstanding natural area, a
			 national natural landmark, a wilderness area, a wilderness study area, the
			 national wild and scenic rivers system, the national system of trails, or land
			 held in trust by the United States for the benefit of any Indian tribe.
					(8)Regional
			 Forester concernedThe term
			 Regional Forester concerned means the Regional Forester with
			 jurisdiction over the National Forest System land of a specific Forest Service
			 Region.
				(b)Selection of
			 parcels for conveyance
				(1)Two selection
			 methodsThe Director
			 concerned or the Regional Forester concerned shall select an eligible Federal
			 lands parcel for conveyance under this section—
					(A)in response to a request submitted by an
			 adjacent landholder; or
					(B)upon the
			 recommendation of the District Office of the Bureau of Land Management or unit
			 of the National Forest System exercising administration over the parcel.
					(2)Adjacent
			 landholder request
					(A)Process
			 requiredThe Secretary of Agriculture and the Secretary of the
			 Interior each shall create a process by which an adjacent landholder may
			 request to purchase an eligible Federal lands parcel.
					(B)GuidelinesTo the maximum extent practicable, the
			 process shall be consistent with other public purchase request processes used
			 by the Forest Service and the Bureau of Land Management to convey Federal land
			 under their respective statutory and regulatory authority.
					(C)Public
			 accessibilityThe process
			 shall be open to the public and available on the internet.
					(D)DeadlineThe process shall be available to the
			 public within 90 days of the date of the enactment of this Act.
					(3)Review of
			 adjacent landholder requestWhen an adjacent landholder submits a
			 request under paragraph (1)(A) for conveyance of a parcel of National Forest
			 System land or public lands, the Director concerned or the Regional Forester
			 concerned shall review the parcel and determine, within 30 days after receipt
			 of the request, whether the parcel satisfies the definition of eligible Federal
			 lands parcel for conveyance.
				(4)Rejection of
			 adjacent landholder requestIf the Director concerned or the Regional
			 Forester concerned determines under paragraph (2) that all or a portion of the
			 parcel of National Forest System land or public lands covered by an adjacent
			 landholder request under paragraph (1)(A) fails to satisfy the definition of
			 eligible Federal lands parcel, the Director concerned or the Regional Forester
			 concerned shall give the landowner—
					(A)a written explanation of the reasons for
			 the rejection, which specifies—
						(i)which of the
			 elements of the definition of eligible Federal lands parcel the parcel fails to
			 satisfy and how and why the parcel fails to satisfy that element;
						(ii)how the continued administration of the
			 parcel by the Bureau of Land Management or the Forest Service would impact the
			 parcel and surrounding economy; and
						(iii)why the Federal
			 Government needs to maintain ownership of the parcel and would be the best land
			 ownership steward of the parcel; and
						(B)an opportunity to appeal the rejection
			 under subsection (e).
					(c)Parcel and
			 acreage limitations
				(1)AcreageAn eligible Federal lands parcel conveyed
			 under this section may not exceed 160 acres unless a request for additional
			 acreage is approved by the Director concerned or the Regional Forester
			 concerned.
				(2)Number of
			 parcelsAn adjacent
			 landholder may only acquire one eligible Federal lands parcel under this
			 section per year, except that, if the parcel is less than 160 acres in size,
			 the adjacent landholder may acquire additional eligible Federal lands parcels
			 during that year so long as the total acreage acquired does not exceed 160
			 acres unless a request for additional acreage is approved by the Director
			 concerned or the Regional Forester concerned.
				(d)Conveyance
			 process
				(1)Public
			 noticeThe Director concerned
			 or the Regional Forester concerned shall provide public notice of the
			 availability of an eligible Federal lands parcel, even in cases in which the
			 parcel shares a boundary with only a single parcel of non-Federal land or with
			 multiple parcels owned by the same adjacent landholder. The notice shall state
			 that the parcel satisfies the definition of eligible Federal lands parcel for
			 conveyance.
				(2)Single adjacent
			 landholderIf the eligible
			 Federal lands parcel shares a boundary with only a single parcel of non-Federal
			 land or with multiple parcels owned by the same adjacent landholder, the
			 Director concerned or the Regional Forester concerned shall carry out a
			 negotiated sale of the eligible Federal lands parcel with the adjacent
			 landholder.
				(3)Multiple
			 adjacent landholdersIf
			 multiple parcels of non-Federal land, owned by different adjacent landholders,
			 share a boundary with an eligible public lands parcel, the sale of the eligible
			 public lands parcel under this section shall be conducted using competitive
			 bidding procedures established under section 203(f) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1713(f)).
				(4)Rejection of
			 offersThe Director concerned
			 or the Regional Forester concerned may reject any offer made under this
			 subsection that does not offer the minimum consideration required by subsection
			 (f). The adjacent landholder shall be given an opportunity to appeal the
			 rejection under subsection (e).
				(5)Compliance with
			 local planning and zoningAs
			 a condition of the conveyance of an eligible public lands parcel under this
			 section, the Director concerned or the Regional Forester concerned shall
			 require the purchaser of the parcel to agree to comply with all local land use
			 ordinances and any master zoning plan applicable to the parcel or the adjacent
			 non-Federal land of the purchaser.
				(6)Form of
			 conveyanceWhen an eligible
			 Federal lands parcel is to be sold under this section, the Director concerned
			 or the Regional Forester concerned shall convey, by quitclaim deed, all right,
			 title, and interest, including the mineral estate, of the United States in and
			 to the parcel.
				(e)Appeals
			 process
				(1)Availability of
			 appealIf the Director
			 concerned or the Regional Forester concerned rejects an adjacent landholder
			 request under subsection (b)(1)(A) for selection of a parcel of National Forest
			 System land or public lands for conveyance under this section or rejects an
			 adjacent landholder offer for purchase of an eligible Federal lands parcel
			 under subsection (d), the Director concerned or the Regional Forester concerned
			 shall provide an appeals process for reconsideration of the rejection using the
			 expedited Forest Service appeals process available under section 322(d) of
			 Public Law 102–381 (16 U.S.C. 1612 note).
				(2)Administering
			 officialFor purposes of
			 applying section 322(d) of Public Law 102–381 (16 U.S.C. 1612 note), references
			 to the Chief of the Forest Service or the Secretary of Agriculture shall be
			 deemed to mean the Director concerned or the Regional Forester
			 concerned.
				(f)Consideration
				(1)Fair market
			 valueAs consideration for
			 the sale of an eligible Federal lands parcel under this section, the Director
			 concerned or the Regional Forester concerned shall require a cash payment in an
			 amount that is equal to not less than the fair market value of the parcel,
			 including the mineral estate, being conveyed by the Director concerned or the
			 Regional Forester concerned.
				(2)EstablishmentThe fair market value of an eligible
			 Federal lands parcel shall be established by an appraisal submitted by the
			 adjacent landholder seeking to purchase the parcel, unless the Director
			 concerned or the Regional Forester concerned rejects such appraisal within 45
			 days after submission. In the case of the rejection of the appraisal, the
			 Director concerned or the Regional Forester concerned shall cause another
			 appraisal to be conducted, within 30 days, in accordance with the regulations
			 regarding appraisals issued under section 206(f) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716(f)).
				(g)Treatment of
			 proceeds
				(1)Establishment of
			 fundThe Secretary of the Treasury shall establish in the
			 Treasury of the United States a special fund to provide for the collection and
			 distribution of funds under this subsection.
				(2)CollectionFunds
			 collected from the conveyance of an eligible Federal lands parcel under this
			 section shall be deposited into the Treasury fund created under paragraph
			 (1).
				(3)DistributionFunds collected under this subsection shall
			 be distributed annually to those States in which the Federal Government owns
			 more than 33 percent of the land area of that State according to the
			 calculation provided in paragraph (4).
				(4)Calculation of
			 distributionFrom amounts
			 collected and deposited under this section—
					(A)50 percent of the
			 amount collected from a conveyance shall be distributed to the State in which
			 the conveyance took place; and
					(B)the remaining 50
			 percent shall be distributed equally between the remaining States identified
			 under paragraph (3).
					(5)Limitation of
			 useAs a condition of receipt
			 of funds under this subsection, a State receiving such funds shall agree to use
			 the funds only for the following purposes:
					(A)PurchaseTo purchase additional eligible Federal
			 lands parcels, that are consistent with land use management under the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701).
					(B)ComplianceTo
			 comply with a Federal requirement under—
						(i)Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.);
						(ii)Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); or
						(iii)National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.).
						(h)Payment of costs
			 of conveyance
				(1)Payment of costs
			 requiredThe Director
			 concerned or the Regional Forester concerned shall require the purchaser to
			 cover the costs to be incurred, or to reimburse the Director concerned or the
			 Regional Forester concerned for costs incurred, to carry out the conveyance,
			 including survey and appraisal costs, costs for environmental documentation,
			 and any other administrative costs related to the conveyance.
				(2)Refund of
			 excessIf amounts are collected from the purchaser in advance of
			 the Director concerned or the Regional Forester concerned incurring the actual
			 costs, and the amount collected exceeds the costs actually incurred by the
			 Director concerned or the Regional Forester concerned to carry out the
			 conveyance, the Director concerned or the Regional Forester concerned shall
			 refund the excess amount to the purchaser.
				(3)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 those costs in carrying out the conveyance. Amounts so credited shall be merged
			 with amounts in such fund or account, and shall be available for the same
			 purposes, and subject to the same conditions and limitations, as amounts in
			 such fund or account.
				(i)Time for
			 conveyanceIt is the intent
			 of the Congress that the conveyance of an eligible Federal lands parcel under
			 this section, from selection of the parcel for conveyance through completion of
			 the sale, should take no more than 18 months.
			(j)Categorical
			 exclusionBecause the scope
			 of a conveyance is limited and excluded from any exceptional resource, a
			 conveyance of an eligible Federal lands parcel under this section is
			 categorically excluded from the requirement to prepare an environmental
			 assessment or an environmental impact statement under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(k)Additional
			 authorityThe conveyance
			 authority provided by this section is in addition to the sale authority
			 provided by section 203 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1713) or any other provision of law.
			
